Singh v QLR Five LLC (2019 NY Slip Op 03015)





Singh v QLR Five LLC


2019 NY Slip Op 03015


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Renwick, J.P., Gische, Webber, Singh, JJ.


9083N 306411/14

[*1] Pamela Singh, Plaintiff-Appellant,
vQLR Five LLC, et al., Defendants-Respondents.


Kenneth J. Ready & Associates, Mineola (Gregory S. Gennarelli of counsel), for appellant.
Marjorie E. Bornes, Brooklyn, for respondents.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about March 16, 2018, which, in this action for personal injuries sustained in a motor vehicle accident, denied plaintiff's motion to renew her prior motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff failed to support her motion to renew with "new facts not offered on the prior motion" and "reasonable justification" for her failure to present those facts on the prior motion (CPLR 2221[e]; American Audio Serv. Bur. Inc. v AT & T Corp., 33 AD3d 473, 476 [1st Dept 2006]). Nor would the facts she cites "change the prior determination" (CPLR 2221[e][2]; 204 Columbia Hgts., LLC v Manheim, 148 AD3d 59, 71 [1st Dept 2017], lv dismissed 29 NY3d 1119 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK